DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on June 8, 2022 in response to the previous Non-Final Office Action (02/11/2022) is acknowledged and has been entered.
	Claims 1 – 2, 4 – 5 and 7 – 40 are currently pending.
	Claims 3 and 6 are cancelled.
	Claims 9 – 37 and 39 – 40 are withdrawn.

Applicant’s amendment overcomes the following objections/rejections in the last Office Action:
Objection to Specification

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4 – 5, 7, 8 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Nikon in view of Isogai (US 2013/0153751).
Regarding claim 1, Nikon teaches an image capturing device unit including: a substrate (120) (figs. 3, 8; ¶25), and an image capturing device (100) mounted on the substrate (figs. 1-3, 8; ¶23), wherein the image capturing device comprises: a pixel portion that has a plurality of pixels arranged in a matrix in a first direction and a second direction perpendicular to each other (¶22: image pickup region 101 and a peripheral region 102); and output lines (530) that are arranged in parallel to the second direction and which are configured to read out pixel signals in the second direction from every line of pixels arranged in the first direction (fig. 7; ¶98: vertical signal line 530 transmits the output signal to the processing circuit unit 540 along the Y-axis direction), wherein the substrate comprises: a power supply wiring that is arranged on a different surface from a surface on which the image capturing device is mounted to supply power to the image capturing device (fig. 8; ¶38, 40: A part of the wiring layer 212 is exposed to the outside through an opening formed in the solder resist layer 211 to provide an electrode such as a land for connecting the lead member…The power output from the flexible substrate to the connector 181 is output to the power supply wiring pattern through the wiring layer 212, directly or through a power supply circuit such as a regulator, and is supplied to the imaging chip 100"), wherein the power supply wiring includes a first power supply wiring portion (310) arranged so as to be substantially in parallel to the first direction (fig. 5; the power supply pattern 310 is a first power supply wiring portion that is arranged in the horizontal direction corresponding to the claimed first direction and thus not routed along the vertical direction which corresponds to the claimed second direction) in a pixel portion area which overlaps the pixel portion when the image capturing device is projected onto the substrate in a third direction perpendicular to the first direction and the second direction (fig. 5; the power supply pattern 310 is a first power supply wiring portion that is arranged in the horizontal direction corresponding to the claimed first direction and thus not routed along the vertical direction which corresponds to the claimed second direction). Nikon fails to explicitly disclose wherein the power supply wiring further includes a second power supply wiring portion that is connected to the first power supply wiring portion and the image capturing device, and wherein the second power supply wiring portion is formed along the outer periphery of the substrate in a pixel portion outside area outside the pixel portion area on the substrate.
	In the same field of endeavor, Isogai teaches the power supply wiring further includes a second power supply wiring portion (240) that is connected to the first power supply wiring portion (32) and the image capturing device (10), and wherein the second power supply wiring portion is formed along the outer periphery of the substrate (31/250) in a pixel portion outside area outside the pixel portion area on the substrate (fig. 4; ¶42-44, 48). In light of the teaching of Isogai, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Isogai’s teachings in Nikon’s system because an artisan of ordinarily skill would recognize that this would create a device capable of reducing wiring resistance to suppress deterioration in image quality.

Regarding claim 4, Nikon in view of Isogai discloses all of the aforementioned limitations of claim 1. Nikon also teaches wherein the different surface is a surface opposite to the surface on which the image capturing device is mounted (fig. 3; ¶23; image sensor mounted on main surface 111; wiring on surface opposite to that main surface).

Regarding claim 5, Nikon in view of Isogai discloses all of the aforementioned limitations of claim 1. Nikon also teaches wherein the substrate is a multi-layer substrate, and wherein the first power supply wiring portion is arranged such that the first power supply wiring portion is routed from a surface of the multi-layer substrate opposite to the surface on which the image capturing device is mounted, to an inner layer of the multi-layer substrate, routed in the inner layer to an outer periphery of the pixel portion area such that the first power supply wiring portion does not extend parallel to the output lines, and then taken out from the inner layer to a surface layer of the multi-layer substrate (fig. 3; ¶23, 27; mounting board 120 includes a first layer 121, a core layer 209, and a second layer 122… image sensor mounted on main surface 111; wiring on surface opposite to that main surface…fig. 5 the power supply pattern 310 is a first power supply wiring portion that is arranged in the horizontal direction corresponding to the claimed first direction and thus not routed along the vertical direction which corresponds to the claimed second direction).

Regarding claim 7, Nikon in view of Isogai discloses all of the aforementioned limitations of claim 1. Kim also teaches wherein the second power supply wiring portion is arranged in the pixel portion outside area with a predetermined distance from the outer periphery of the pixel potion area (¶40-41; figs. 1-2: The substrate pad 120 may be spaced apart from a sidewall (e.g., first sidewall 110a1) of the sensor mounting hole 110  by a first distance d1, and the reinforcing pattern 400 may be spaced apart from the sidewall by a second distance d2 that is less than the first distance d1).

Regarding claim 8, Nikon in view of Isogai discloses all of the aforementioned limitations of claim 1. Nikon also teaches wherein a connector that supplies power from an outside is mounted on a surface of the substrate opposite to the surface on which the image capturing device is mounted, and wherein the first power supply wiring portion is arranged such that the first power supply wiring portion is drawn out from an electrical connection portion connected to a power supply terminal of the connector, to the outer periphery of the pixel portion area (fig. 3; ¶38: The electronic components provided on the second main surface 112 include, for example, mechanical components such as the connector 181, passive components such as the capacitor 182 and the resistor 183, and active components such as the transistor 184 and the regulator).

Claim 38 is rejected for the same reason as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Nikon in view of Isogai in view of Kim et al. (US 2019/0174087).
Regarding claim 2, Nikon in view of Isogai discloses all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein the first power supply wiring portion is formed by a plurality of wiring lines each including a portion extending toward an end face of the substrate.
	In the same field of endeavor, Kim teaches the module substrate 100 may include a wiring layer 112 including a plurality of wirings 113 (¶25) which are extending toward the end of the substrate (fig. 1). In light of the teaching of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Kim’s teachings in Nikon’s system because an artisan of ordinarily skill would recognize that this would easily enable electrical connection between the device components.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698